Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoadley (US 6,557,291).
Re claims 1-4 and 7-9, Hoadley (Figs 16-20) discloses a scope, comprising: a proximal end having an interior surface, wherein the proximal end is that which a user aligns his or her eye in order to visualize a target; an alignment ring on the interior surface of the proximal end, wherein the alignment ring assists a user in determining whether his or her eye is properly aligned with a longitudinal axis of the scope, and wherein with correct eye alignment the alignment ring is not visible with incorrect eye alignment and at least a portion of the alignment ring is visible with incorrect eye alignment, thus ensuring accurate sighting.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoadley (US 6,557,291), provided by applicant.  
Re claim 5, Hoadley discloses the claimed invention with the exception of wherein the alignment ring is a broken line arranged in a circular ring pattern about the interior surface of the proximal end of the scope.  Hoadley (Fig 14) teaches an alignment ring wherein the alignment ring is a broken line arranged in a circular ring pattern about the interior surface of the proximal end of the scope.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the proximal end ring to be of the type taught by Hoadley for the obvious reasons of the distal ring taught in Hoadley.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 10, Hoadley discloses the claimed invention except for the alignment ring not being removable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the alignment ring non-removable, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoadley (US 6,557,291) in view of Schwulst (US 4,745,698) , provided by applicant.  Hoadley discloses the claimed invention with the exception of wherein the alignment ring is a series of dots arranged in a circular ring pattern about the interior surface of the proximal end of the scope.  Schwulst teaches a scope alignment indicator ring wherein the alignment ring is a series of dots arranged in a circular ring pattern about the interior surface of the proximal end of the scope.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to substitute the alignment ring in Hoadley with the alignment ring in Schwulst.  The motivation would be to replace one known alignment ring with another known alignment ring for the obvious advantages of the ring type in Schwulst.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641